FILED
                            NOT FOR PUBLICATION                               OCT 22 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

ROBERTO JOSE COREA-SALAZAR,                      No. 10-73895
AKA Roberto Corea-Gomez, AKA
Roberto Gomez, AKA Roberto C. Gomez,             Agency No. A070-451-837
AKA Roberto Jose Salazar Gomez,

              Petitioner,                        MEMORANDUM*

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 10, 2014**
                              San Francisco, California

Before: O’SCANNLAIN, THOMAS, and McKEOWN, Circuit Judges.

       Roberto Corea-Salazar, a native and citizen of Nicaragua, petitions for

review of the Board of Immigration Appeals’s (“BIA”) decision dismissing his

appeal of an order by an immigration judge (“IJ”) denying his applications for

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, CAT protection, and voluntary departure. We

have jurisdiction pursuant to 8 U.S.C. § 1252.

      Because the BIA conducted its own review of the evidence and the law, our

review is limited to the BIA’s decision, except to the extent that the IJ’s opinion

has been expressly adopted. Hosseini v. Gonzalez, 471 F.3d 953, 957 (9th Cir.

2006). “We review constitutional claims and questions of law de novo and review

factual findings under the deferential substantial evidence standard, treating them

as ‘conclusive unless any reasonable adjudicator would be compelled to conclude

to the contrary.’” Lopez-Cardona v. Holder, 662 F.3d 1110, 1111 (9th Cir. 2011)

(quoting 8 U.S.C. § 1252(b)(4)(B)).

      We deny the petition for review. Because the parties are familiar with the

factual and procedural history of this case, we need not recount it here.

                                          I

      To be eligible for asylum in the United States, an applicant must establish

that he or she has a “well-founded fear of persecution” in his or her home country

“on account of race, religion, nationality, membership in a particular social group,

or political opinion.” 8 U.S.C. § 1158(b)(1). Here, the BIA determined that

Corea-Salazar failed to establish a well-founded fear of persecution on account of




                                         -2-
either his religious beliefs or his political beliefs. These determinations are

supported by substantial evidence.

      Corea-Salazar became a Mormon three years after left Nicaragua and has not

presented any evidence which suggests that he has ever been persecuted on account

of his religion. Although he asserted generally that the Nicaraguan government

was repressive of Mormon missionary work, he did not present any specific

evidence to support that assertion. Nor did he present specific evidence to counter

the IJ’s factual finding, later adopted by the BIA, that the Nicaraguan government

routinely grants visas to foreign missionaries, including Mormons. Accordingly,

the record contains substantial evidence to support the BIA’s determination that

Corea-Salazar did not establish an objectively well-founded fear of persecution on

the basis of his Mormon faith.

      Unlike with his application for asylum based on his religious beliefs, Corea-

Salazar presented evidence showing that he suffered past persecution in Nicaragua

based on his actual or imputed political beliefs. Specifically, he presented

evidence that he had been arrested, interrogated, and forced to go into hiding by

members of the military due to his participation in pro-Sandinista demonstrations

during the final years of the Somoza regime. Although this evidence of past

persecution gave rise to a presumption of well-founded fear, the BIA held that the


                                          -3-
government ultimately succeeded in rebutting that presumption with evidence of

changed country conditions. Deloso v. Ashcroft, 393 F.3d 858, 863-64 (9th Cir.

2005). In particular, the BIA cited the IJ’s undisputed factual finding that the

Somoza regime was no longer in power and that the Sandinistas are currently the

governing party in Nicaragua. Corea-Salazar failed to present specific evidence

showing that his past persecution would compel a reasonable fact-finder to

conclude that he has a well-founded fear of political persecution by the

Sandinistas. See 8 C.F.R. § 1208.13(b)(1) (“If the applicant’s fear of future

persecution is unrelated to the past persecution, the applicant bears the burden of

establishing that the fear is well-founded.”). Therefore, he has not met his burden

to show that he is eligible for asylum.

      Because Corea-Salazar failed to meet the lower burden of proof required to

show that he is eligible for asylum, he has not met the higher burden of proof

required to show that he is eligible for withholding of removal. Fisher v. INS, 79

F.3d 955, 960-61 (9th Cir.1996) (en banc) (holding that an applicant who has not

satisfied the standard of proof required to establish eligibility for asylum

necessarily fails to satisfy the more stringent standard required to establish

eligibility for withholding of removal).




                                           -4-
      Nor has he met the burden required to be eligible for protection under CAT.

To establish eligibility for relief under this provision, an applicant must show that

“‘he is more likely than not to suffer intentionally-inflicted cruel and inhuman

treatment that either (1) is not lawfully sanctioned by that country or (2) is lawfully

sanctioned by that country, but defeats the object and purpose of CAT.’” Nuru v.

Gonzales, 404 F.3d 1207, 1221 (9th Cir. 2005) (quoting Wang v. Ashcroft, 320

F.3d, 134 (2d Cir. 2003)). We have held that “country conditions alone can play a

decisive role in granting relief under [CAT].” Kamalthas v. INS, 251 F.3d 1279,

1280, 1283 (9th Cir. 2001). Here, Corea-Salazar has not identified any specific

evidence which would compel the conclusion that, under current country

conditions, he would be subject to government-sanctioned torture if he returned to

Nicaragua.

                                          II

      The BIA’s decision to deny voluntary departure was discretionary. AR 3

(“[B]ased on our de novo review of issues of discretion, the Immigration Judge’s

findings of fact establish that the respondent does not warrant the favorable

exercise of discretion necessary for a grant of voluntary departure.”). We therefore

lack jurisdiction to review that decision. 8 U.S.C. § 1229c(f) (“No court shall have

jurisdiction over an appeal from denial of a request for an order of voluntary


                                          -5-
departure under subsection (b) of this section, nor shall any court order a stay of an

alien's removal pending consideration of any claim with respect to voluntary

departure.”); Esquivel-Garcia v. Holder, 593 F.3d 1025, 1030 (9th Cir. 2010).

      DENIED IN PART and DISMISSED IN PART.




                                         -6-